Citation Nr: 1704648	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  05-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1997 to January 1997 and from June 2006 to September 2006.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in July 2014, the Board remanded the matters, for amongst other things, a VA examination to provide the etiology of the Veteran's sleep disorder.  Specifically, the Board requested that the AOJ obtain a VA medical opinion which addressed: (1) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder had its onset during active service or a period of ADUCTRA; and (2) Whether it is at least as likely as not that the Veteran's sleep disorder was caused or aggravated by his service-connected spinal or feet disabilities. 

The Veteran was afforded a VA examination in April 2016, by a psychologist, who opined that the Veteran's sleep apnea was "neither caused by nor the result of any mental health condition."  He also stated, "I will not address sleep apnea as it is not caused by mental health conditions."  The April 2016 examiner's opinion does not properly address the Board questions.  The opinion is limited how any sleep disorders relate to a mental health disorder, which was not the only question before the examiner.  The AOJ did not comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  On remand, the Veteran should be afforded another VA examination by the appropriate examiner to address whether the Veteran's diagnosed sleep disorders are caused by active service, ACDUTRA, or a service-connected disability or aggravated by a service-connected disability, to include a spinal or foot disability.  

Second, in the July 2014 remand, the Board directed the AOJ to obtain the 2011 sleep study conducted at the Tinker Air Force Base (AFB) which the Veteran referenced in a February 2012 VA examination.  The AOJ requested the records from the Tinker AFB; however, in an October 2015 correspondence, a representative from Tinker AFB indicated that the Veteran's records had been retired to the National Archives, National Personnel Records Center (NPRC) or the VA Record Management.  In February 2016, the AOJ notified the Veteran that Tinker AFB did not have the records and requested him to submit the missing records.  It does not appear that the AOJ attempted to directly obtain the records from any of the facilities which the Tinker AFB mentioned in the October 2015 letter.  The Veteran submitted 2010 treatment records from Sleep Disorders Center of Oklahoma which referenced a sleep study; however, it is unclear if this is the same sleep study the Veteran referenced at his February 2012 VA examination.  On remand, another attempt should be made to locate any 2011 sleep study conducted at the Tinker AFB.  

Finally, as the issue of entitlement to service connection for a sleep disorder could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the reported 2011 sleep study conducted at Tinker Air Force Base (referenced in the February 2012 VA examination).  In October 2015, the Tinker Air Force Base responded that the Veteran's records were not with the Tinker AFB and may have been retired to National Archives, National Personnel Records Center, or the VA Record Management.  Efforts should be made to obtain the Veteran's records from all sources (all efforts should be documented and associated with the Veteran's electronic claims folder).

2.  Then, schedule the Veteran for the appropriate VA examination to address the etiology of sleep apnea.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder, including sleep apnea, had its onset in active service or a period of ACDUTRA, or is otherwise related to service.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder, including sleep apnea, was caused by a service connected disorder, to include the spine and feet disabilities.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder, including sleep apnea, was aggravated beyond its natural progression by a service-connected disorder, to include the spine and feet disabilities.

If the examiner finds that the Veteran's sleep disorder is aggravated by a service-connected disability, he/she should indicate, to the extent possible, the degree of disability of the disorder before it was aggravated and its current degree of disability.  If the sleep disorder was not caused or aggravated by a service-connected disability, the examiner should state so and provide a rationale supported by the evidence of record.

The examiner's attention is directed to, but not limited to the following:

A July 2006 service treatment record, during a period of active duty, indicates the Veteran's chief complaint was problems waking up and not being able to go back to sleep for two months.

A rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claims on appeal, including the claim for entitlement to a TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




